Title: To James Madison from Richard Shippey Hackley, 15 March 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir,
U. S. Consulate San Lucar de Bamas. 15th. March ‘8

I had the honor to address you, under date the 6th of last month, ing returns from this district for the last Six months, ending the 31st december last, to which permit me to refer you.
I now cover you copy of a note received from the Captain of the Port of this City, of the 10th Last month.  On that day, The Ship George Augustus of Boston, Jos: Jackson master, and The Brig Swift, of Providence, Rhode Island, Chs. Randall master, were taken possession of by the Public Authority, the Cargoes being on Shore and under my Controul and refusing to acknowledge them Subject to that notice.  No Step was taken to enforce it; About The same time, The Ship Concord, and Cargo of New York, James Russel, Master, was Seized at Ayemonte, Her Rudder, unshipped, her Sails & yards, deposited on Shore, and a Guard put on board the Ship.
My reply to the Captain of the port, under date the 16th. Ulo. I also Inclose, and have the pleasure to advise you that I received an order for the Liberation of the Geo. Augustus & the Swift on the 20th, and on the 22d. They Sailed for the United States. An order for releasing the Concord & Cargo followed in a few days.  She still remains at Ayemonte, but I do not apprehend any further difficulty to her, or, Cargo.  The Brig Mary, Hunt, from Philadelphia similarly Circumstanced has also been Liberated, with the declaration “that she could not be comprized in the Late decree as The Captain was Ignorant of it”.  And I have substantial reason to beleive all the Vessels brought into Algeziras, under this decree of the 3/ 8 Jany. will in a few days be restored.  Nor at present does this Government, or that of the French in Portugal Shew any dispositions to operate upon their late decrees, but on the contrary, exhibit every disposition to encourage Shipments  and the neighbouring Country, Where provisions are more in value daily, and want must soon overtake these dependent Countries provided, a suspension of our Intercourse Continues
The French Armies that have entered this Kingdom  about 100,000 Men.  They have possessed themselves of Some of the Strongest places on the Frontier, And the prevalent opinion is That Cadiz and the Towns in its neighbourhood will soon have Strong Garrisons of French Troops.  It is believed Cadiz alone will receive fifteen Thousand.  With high respect & Esteem, I have the honor to be Sir Your mo: Obt. Sert.

Richd: S. Hackley

